Cuyahoga County, No. 64711. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Appellant filed a notice of appeal and a motion for delayed appeal on August 29, 1994. It has come to the court’s attention that the motion for delayed appeal does not comply with S.Ct.Prac.R. II(2)(A)(4). Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 9,1994, that the motion for delayed appeal be, and hereby is, stricken. In that a untimely notice of appeal may not be filed in a felony case unless it is accompanied by a motion for delayed appeal,
IT IS ORDERED by the court, sua sponte, that the notice of appeal in this case be, and hereby is, stricken, and this case is hereby dismissed.